--------------------------------------------------------------------------------

EXHIBIT 10.6
 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT is entered into as of February 18, 2011 by and
between WestMountain Index Advisor,, Inc., a Colorado corporation (hereinafter
"Acquiror") and Terra Mining Corporation, a British Columbia corporation
(hereinafter referred to as "Seller").


RECITALS


Seller owns a total of Ten Thousand (10,000) Common Shares (the "Shares") of
Terra Gold, Inc., an Alaska corporation (the "Company"), which Shares constitute
one hundred percent (100%) of the issued and outstanding equity shares of the
Company; and


The parties wish to reduce to writing their understandings regarding the sale by
Seller of the Shares to Acquiror and to be bound by the terms and conditions
hereof.


NOW, THEREFORE, for the mutual consideration set out herein, the parties agree
as follows:


AGREEMENT


 
1.
Acquisition.  Seller is the owner of the Shares and all rights and privileges
appertaining thereto. It is the intention of the parties hereto and by this
Agreement that the Acquiror acquire all of the Shares and all of Seller's rights
in and to the Shares at a price of approximately $500,000, through the
assumption of  Seller’s debt in the principal amount of $500,000 plus all
accrued and unpaid interest owed by Seller to BOCO Investments, Inc.( the
“Debt”)  which Seller represents and warrants is all of the debt owed by Seller
to BOCO Investments, Inc.



 
2.
(a) Basic Transaction.  Subject to the terms and conditions of this Agreement,
upon execution of this Agreement by both parties, Acquiror shall own all right
title and interest, effective immediately, in the Shares of the Company and
Acquiror shall have fully assumed all of Seller’s obligations with respect to
the Debt and will hold Seller harmless against any and all actions or claims by
BOCO Investments, Inc. with respect to the Debt.



 
(b)  Subsequent actions.  The parties hereto agree to execute and deliver to the
other party as may be reasonably requested by the other party to document the
assignment and assumption of the Debt and the transfer of the ownerships of the
Shares as provided under this Agreement.

 
 
 
 
1

--------------------------------------------------------------------------------

 
 

 

 
3. 
Representations of Seller.  Seller hereby represents and warrants that, with
respect to the Shares to be transferred, effective as of the date this Agreement
is signed by Seller, the representations listed below are true and correct.



 
(a)
Seller is the sole owner of the Shares, has good and marketable title thereto,
and has the unqualified right to transfer and dispose of the Shares.



 
(b)
There are no liabilities, either fixed or contingent, against the Shares.



 
(c)
Seller has not assigned, pledged, or otherwise encumbered the Shares with any
lien or security interest.




 
(d) 
The Shares were validly issued and are fully paid and nonassessable.



 
(e) 
The Shares are free and clear of all other restrictions or limitations on
transfer or sale, other than those imposed by applicable state and federal
securities laws, and are not subject to any voting trusts, proxies, shareholder
agreements, buy/sell agreements or any other agreements or understandings with
respect to the voting or sale of said Shares;



 
(f)
The Shares being transferred to Acquiror hereunder constitute all of the issued
and outstanding Shares of the Company, and there are no options, warrants,
calls, convertible securities, exchangeable securities, rights, puts,
commitments, subscriptions or agreements to which the Seller or the Company is a
party or by which the Seller or the Company is bound obligating the Company to
issue any shares, and there are no other outstanding interests or rights which
are convertible into shares of the capital stock of the Company.



 
(g)
Neither the Company nor the Shares are involved in or the subject of any pending
litigation, arbitration, governmental investigation or other proceeding and, to
the best knowledge of Seller, no litigation, claims, assessments, or
governmental investigation or proceeding is otherwise threatened against the
Company or the Shares.



 
(h)
The execution and performance of this STOCK PURCHASE AGREEMENT will not violate,
conflict with, constitute a default or breach of any agreement, contract,
judgment, order, decree or commitment to which Seller or the Company is a party
or is otherwise bound.



 
(i)
Company has good and unencumbered title to all of its assets and is not in
material breach of any of its contracts or other obligations including but not
limited to what is commonly known as the “Terra Gold Project” as described in
the Summary Report on the Terra Gold Project, McGrath District, Alaska dated
June 15, 2010.

 
 
 
2

--------------------------------------------------------------------------------

 

 
 
4.
Indemnification.  Within the period provided in paragraph 5 herein and in
accordance with the terms of that paragraph, each party to this Agreement shall
indemnify and hold harmless each other party at all times after the date of this
Agreement against and in respect of any liability, damage or deficiency, all
actions, suits, proceedings, demands, assessments, judgments, costs and
expenses, including attorney's fees, incident to any of the foregoing, resulting
from any misrepresentations, breach of covenant or warranty, or non-fulfillment
of any agreement on the part of such party under this Agreement, or from any
misrepresentation in or omission from any certificate furnished or to be
furnished to a party hereunder.  Subject to the terms of this Agreement, the
defaulting party shall reimburse the other party or parties on demand, for any
reasonable payment made by said parties at any time after the Closing, in
respect of any liability or claim to which the foregoing indemnity relates, if
such payment is made after reasonable notice to the other party to defend or
satisfy the same and such party failed to defend or satisfy the same.



 
5.
Nature and Survival of Representations.  All representations, warranties and
covenants made by any party in this Agreement shall survive the transfer of the
Shares hereunder and the consummation of the transactions contemplated hereby
for two years from the date hereof.  All of the parties hereto are executing and
carrying out the provisions of this Agreement in reliance solely on the
representations, warranties and covenants and agreements contained in this
Agreement or at the Closing of the transactions herein provided for and not upon
any investigation upon which it might have made or any representations,
warranty, agreement, promise or information, written or oral, made by the other
party or any other person other than as specifically set forth herein.




 
6.
Miscellaneous.

 
 
(a)
Further Assurances.  At any time, and from time to time, after the effective
date, each party will execute such additional instruments and take such action
as may be reasonably requested by the other party to confirm or perfect title to
the Shares transferred hereunder or otherwise to carry out the intent and
purposes of this Agreement.



 
(b)
Waiver.  Any failure on the part of any party hereto to comply with any of its
obligations, agreements or conditions hereunder may be waived in writing by the
party to whom such compliance is owed.

 
 
 
 
 
3

--------------------------------------------------------------------------------

 

 

 
(c) 
Notices.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been given if delivered in person or sent by prepaid
first class registered or certified mail, return receipt requested, to the last
known address of each party hereto.



 
(d)
Headings.  The section and subsection headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.



 
(e)
Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



 
(f)
Disclosure under Securities Laws.  Acquiror hereby states that the materials,
including current financial statements, prepared and delivered to it have been
read and understood by Acquiror, that Acquiror is familiar with the Company,
that Acquiror is acquiring the Shares under the appropriate exemptions of the
Securities Act of 1933, and that the Shares are restricted and may not be
resold, except in reliance on an exemption under the Act. Acquiror also agrees
and understands that, with the exception of paragraph 3 above, Seller has made
no representations or warranties to Acquiror, and Acquiror is not relying upon
any representation and warranties from the Seller, in connection with the sale
of these Shares.



 
(g)
Governing Law.  This Agreement was negotiated and is being contracted for in the
State of Colorado and shall be governed by the laws thereof.



 
(h)
Binding Effect and Assignment.  This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors and permitted assigns.  This Agreement may
not be assigned by the Seller without the prior written consent of the
Acquiror.  The Acquiror may assign this Agreement to any affiliate of the
Acquiror without the consent of the Seller; provided, however, that the
appropriate permission has been given by those governmental entities, if any,
whose permission may be required with respect to such assignment.




 
(i) 
Time.  Time is of the essence.



 
(j)
Severability.  If any part of this Agreement is deemed to be unenforceable the
balance of the Agreement shall remain in full force and effect.



IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 

  SELLER:
 
Terra Mining Corporation
a British Columbia corporation




By: /s/ Greg Schifrin
             Greg Schifrin, President




ACQUIROR:
 
WestMountain Index Advisor, Inc.
a Colorado corporation




By: /s/  Brian Klemsz
             Brian L. Klemsz, President


 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------